 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
 9
10   SCOTT JOHNSON,                                  ) Case No.: 3:19-CV-00548-WHO
                                                     )
11            Plaintiff,                             )
                                                     ) ORDER DISMISSING CASE
12     v.                                            )
                                                     )
13   JAMES C. SMALL, in individual and               )
     representative capacity as trustee;             )
14   BHUPEN MAGAN; SAROJ MAGAN;                      )
     RANJAN S. PATEL; SURENDRA PATEL; and            )
15                                                   )
     Does 1-10 ,                                     )
16                                                   )
              Defendants,                            )
17                                                   )

18                                              ORDER
19
20          The Court has been notified that this matter has settled. All currently set dates are

21   vacated and this action is DISMISSED. If any party certifies within 60 days that the matter has

22   not in fact settled, the case will be returned to the active calendar. Absent a further filing

23   within 60 days, the matter is dismissed with prejudice.

24
25   IT IS SO ORDERED.
26
27   Dated: April 19, 2019                    _____________________________________
                                              HONORABLE WILLIAM H. ORRICK
28                                            US DISTRICT COURT JUDGE


     Notice of Settlement                      -1-                          3:19-CV-00548-WHO
